             Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DAVITA INC.
   2000 16th Street,
   Denver, CO 80202,

                       Plaintiff,

        v.                                        Case No. 1:20-cv-1798

 UNITED STATES DEPARTMENT OF
 HEALTH & HUMAN SERVICES
   200 Independence Avenue, SW
   Washington, DC 20201,

 CENTERS FOR MEDICARE &
 MEDICAID SERVICES
   7500 Security Boulevard
   Baltimore, MD 21244,

                       Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This is an action under the Freedom of Information Act (FOIA),

5 U.S.C. § 552, as amended, for injunctive, declaratory, and other appropriate relief to compel

the production of agency records improperly withheld from Plaintiff DaVita Inc. by Defendants

the Department of Health and Human Services (HHS) and the Centers for Medicare and

Medicaid Services (CMS).

                               JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action under 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. Venue lies in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).
             Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 2 of 6




                                           PARTIES

       3.      DaVita Inc. is a Delaware corporation with its principal place of business in

Denver, Colorado. DaVita is a leading provider of kidney care in the United States with over

2,400 centers across the country.

       4.      Defendant HHS is a Department of the Executive Branch of the United States

Government and is an “agency” as that term is defined in 5 U.S.C. § 552(f).

       5.      Defendant CMS is a federal agency within HHS and is an “agency” as that term

is defined in 5 U.S.C. § 552(f).

       6.      HHS and CMS have possession and control of the requested records and are

responsible for fulfilling DaVita’s FOIA request.

                                       BACKGROUND

                                    DaVita’s FOIA Request

       7.      On November 22, 2019, DaVita submitted a FOIA request to CMS through the

agency’s online FOIA portal. DaVita’s request sought “comments that were submitted on the

Proposed Rule entitled Medicare Program; Medicare Secondary Payer for Disabled Active

Individuals, 55 Fed. Reg. 8,491 (Mar. 8, 1990), that resulted in the Final Rule, Medicare

Program; Medicare Secondary Payer for Individuals Entitled to Medicare and Also Covered

Under Group Health Plans, 60 Fed. Reg. 45,344 (Aug. 31, 1995).” DaVita’s request explained

that “[a]ccording to the Final Rule, the agency ‘received 36 timely letters of comment from

employers, insurance companies, law firms, actuarial firms, individuals, associations (two

business and one medical), and beneficiary rights organizations.’” DaVita requested “copies of

all 36 comments, in PDF format if possible.”




                                                2
              Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 3 of 6




        8.      On December 4, 2019, CMS denied DaVita’s request for expedited processing

and indicated that the agency would “process [the] request in accordance with this agency’s ‘first

in, first out’ practice.” Ex. A at 1.

        9.      For the next four months, DaVita received no additional correspondence

regarding its request.

        10.     On April 3, 2020, counsel for DaVita emailed CMS a letter regarding DaVita’s

request. See Ex. B. DaVita explained that it had “received no response from the agency to our

underlying request for records, which has been pending for nearly 90 working days.” Id. at 1.

DaVita asked the agency to “furnish the requested records as soon as possible.” DaVita

emphasized that “[n]one of FOIA’s exemptions apply to these documents,” and that if CMS’s

“response (or at least a plan for timely production) is not forthcoming, we will pursue our legal

remedies to obtain the documents.” Id. at 2.

        11.     DaVita received no response to its April 3 letter.

        12.     On April 13, DaVita’s counsel sent a follow-up email to CMS attempting to

confirm receipt of its letter and seeking at the agency’s “earliest convenience the agency’s plans

for addressing our request.” Ex. C.

        13.     To date, DaVita has received no response to its request beyond the initial denial

of expedited processing. And to date, CMS’s website for tracking FOIA requests contains only

the following boilerplate description of the request’s status: “FOIA request referred to program

office(s) for responsive records search and fee estimate.” Ex. D (printout); see CMS, Check the

Status of Your FOIA Request, https://www.cms.gov/apps/FOIA. The “projected date of

response” is “undetermined.” Ex. D.




                                                  3
                Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 4 of 6




          14.    Therefore, as a last resort, DaVita seeks judicial intervention to require

Defendants to comply with their obligations under FOIA, whose “basic purpose … is to open

agency action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 372

(1976).

                              Exhaustion of Administrative Remedies

          15.    Defendants’ failure to respond has triggered DaVita’s right to judicial review.

          16.    FOIA requires that an agency make a “determination” on any request “within 20

working days (or 30 working days in ‘unusual circumstances’).” Citizens for Responsibility &

Ethics in Washington v. FEC (CREW), 711 F.3d 180, 185 (D.C. Cir. 2013); see 5 U.S.C.

§ 552(a)(6)(A)(i). If an agency fails to make a determination within those statutory time limits,

then the requester “shall be deemed to have exhausted his administrative remedies.” 5 U.S.C.

§ 552(a)(6)(C)(i); see CREW, 711 F.3d at 185.

          17.    Neither HHS nor CMS has provided any determination on DaVita’s request. An

agency’s response qualifies as a determination under § 552(a)(6)(A)(i) only if it sets forth “the

agency’s determination of whether or not to comply with the request; the reasons for its decision;

and notice of the right of the requester to appeal to the head of the agency if the initial agency

decision is adverse.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 65 (D.C. Cir. 1990); see also

CREW, 711 F.3d at 188 (D.C. Cir. 2013) (“[A] ‘determination’ under Section 552(a)(6)(A)(i)

must be more than just an initial statement that the agency will generally comply with a FOIA

request and will produce non-exempt documents and claim exemptions in the future.”).

          18.    In the seven-plus months since DaVita filed its request, Defendants have never

informed DaVita of their determination of whether to comply with the request; why they reached




                                                   4
             Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 5 of 6




such a determination; or how DaVita could appeal such a determination if adverse. DaVita’s

administrative remedies are thus constructively exhausted. See 5 U.S.C. § 552(a)(6)(C)(i).

       19.     There is no lawful basis for withholding the requested records. DaVita seeks 36

public comment letters on a 1990 rulemaking conducted by CMS’s predecessor agency, the

Health Care Financing Administration. Had the relevant rulemaking been conducted more

recently, these comments would be freely available online at Regulations.gov. See CMS, e-

Rulemaking, https://www.cms.gov/Regulations-and-Guidance/Regulations-and-

Policies/eRulemaking. On information and belief, all of the comments are contained in a single

file and are readily accessible by HHS and CMS; the 36 letters represent a relatively small

number of pages and their production would not be burdensome.

       20.     DaVita thus seeks an order requiring Defendants to release, in a timely manner,

all requested records that have been unlawfully withheld.

                                     CLAIM FOR RELIEF

                               Violation of FOIA, 5 U.S.C. § 552
                   Failure to Release Records Sought Through the Request

       1.      DaVita incorporates by reference and re-alleges each of the foregoing paragraphs.

       2.      Defendants’ failure to release records sought through DaVita’s request violates

FOIA, 5 U.S.C. § 552(a).

       3.      DaVita has exhausted any and all necessary administrative remedies.

       4.      DaVita has a legal right under FOIA to obtain the information it seeks, and there

is no legal basis for the denial by Defendants of said right.




                                                  5
            Case 1:20-cv-01798 Document 1 Filed 07/02/20 Page 6 of 6




                                   REQUESTED RELIEF

WHEREFORE, DaVita prays that this Court:

       a)     find and declare that Defendants’ refusal to produce the requested documents

              violates FOIA;

       b)     order Defendants to immediately disclose all records that DaVita requested;

       c)     award DaVita its costs and reasonable attorney’s fees incurred in this action, as

              provided by 5 U.S.C. § 552(a)(4)(E); 28 U.S.C. § 2412; and any other applicable

              statute; and

       d)     grant such other relief as the Court may deem just and proper.


Dated: July 2, 2020                          Respectfully submitted,

                                             /s/ Samuel F. Callahan
                                             Samuel F. Callahan (D.C. Bar No. 888314461)
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Ave., NW
                                             Washington, DC 20001-3743
                                             Tel: (202) 942-5000
                                             sam.callahan@arnoldporter.com

                                             Attorney for Plaintiff DaVita Inc.




                                               6
